Exhibit 10.34

LOAN AGREEMENT

This Loan Agreement (this “Agreement”) dated as of June 17, 2010, is between
Bank of America, N.A. (the “Bank”) and Super Micro Computer, Inc., a Delaware
corporation (the “Borrower”).

 

1. FACILITY NO. 1: LINE OF CREDIT AMOUNT AND TERMS

 

1.1 Line of Credit Amount.

 

(a) During the availability period described below, the Bank will provide a line
of credit to the Borrower (“Facility No. 1”). The amount of the line of credit
(the “Facility No. 1 Commitment”) is $25,000,000.

 

(b) This is a revolving line of credit. During the availability period, the
Borrower may repay principal amounts and reborrow them.

 

(c) The Borrower agrees not to permit the principal balance outstanding to
exceed the Facility No. 1 Commitment. If the Borrower exceeds this limit, the
Borrower will immediately pay the excess to the Bank upon the Bank’s demand.

 

1.2 Availability Period.

The line of credit is available between the date of this Agreement and June 15,
2013, or such earlier date as the availability may terminate as provided in this
Agreement (the “Facility No. 1 Expiration Date”). The availability period for
this line of credit will be considered renewed if and only if the Bank has sent
to the Borrower a written notice of renewal for the line of credit (the “Renewal
Notice”). If this line of credit is renewed, it will continue to be subject to
all the terms and conditions set forth in this Agreement except as modified by
the Renewal Notice. If this line of credit is renewed, the term “Expiration
Date” shall mean the date set forth in the Renewal Notice as the Expiration Date
and the same process for renewal will apply to any subsequent renewal of this
line of credit. A renewal fee may be charged at the Bank’s option. The amount of
the renewal fee will be specified in the Renewal Notice.

 

1.3 Repayment Terms.

 

(a) The Borrower will pay interest on July 1, 2010, and then on the same day of
each month thereafter until payment in full of any principal outstanding under
this facility.

 

(b) The Borrower will repay in full any principal, interest or other charges
outstanding under Facility No. 1 no later than the Facility No. 1 Expiration
Date. Any interest period for an optional interest rate (as described below)
shall expire no later than the Facility No. 1 Expiration Date.

 

1.4 Interest Rate.

 

(a) The interest rate is a rate per year equal to the Bank’s Prime Rate minus
0.50 percentage points.

 

(b) The Prime Rate is the rate of interest publicly announced from time to time
by the Bank as its Prime Rate. The Prime Rate is set by the Bank based on
various factors, including the Bank’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans. The Bank may price loans to its customers at, above, or below the Prime
Rate. Any change in the Prime Rate will take effect at the opening of business
on the day specified in the public announcement of a change in the Bank’s Prime
Rate.

 

1



--------------------------------------------------------------------------------

1.5 Optional Interest Rates.

Instead of the interest rate based on the rate stated in the paragraph entitled
“Interest Rate” above, the Borrower may elect the optional interest rates listed
below for this Facility No. 1 during interest periods agreed to by the Bank and
the Borrower. The optional interest rates shall be subject to the terms and
conditions described later in this Agreement. Any principal amount bearing
interest at an optional rate under this Agreement is referred to as a “Portion.”
The following optional interest rates are available:

 

(a) The LIBOR Rate plus 1.50 percentage point(s).

 

1.6 Letters of Credit.

 

(a) At the request of the Borrower, between the date of this Agreement and the
Facility No. 1 Expiration Date, the Bank will issue:

 

  (i) Standby letters of credit with a maximum maturity of 365 days but not to
extend more than 365 days beyond the Facility No. 1 Expiration Date. The standby
letters of credit may include a provision providing that the maturity date will
be automatically extended each year for an additional year unless the Bank gives
written notice to the contrary; provided, however, that each letter of credit
must include a final maturity date which will not be subject to automatic
extension.

 

  (ii) Commercial letters of credit with a maximum maturity of 365 days but not
to extend more than 365 days beyond the Facility No. 1 Expiration Date. The
commercial letters of credit will require drafts payable at sight.

 

(b) The amount of all letters of credit outstanding at any one time (including
the drawn and unreimbursed amounts of the letters of credit) may not exceed
$5,000,000.

 

(c) In calculating the principal amount outstanding under the Facility No. 1
Commitment, the calculation will include the amount of any letters of credit
outstanding, including amounts drawn on any letters of credit and not yet
reimbursed.

 

(d) The Borrower agrees:

 

  (i) Any sum drawn under a letter of credit may, at the option of the Bank, be
added to the principal amount outstanding under this Agreement. The amount will
bear interest and be due as described elsewhere in this Agreement.

 

  (ii) If there is a default under this Agreement, to immediately prepay and
make the Bank whole for any outstanding letters of credit.

 

  (iii) The issuance of any letter of credit and any amendment to a letter of
credit is subject to the Bank’s written approval and must be in form and content
satisfactory to the Bank and in favor of a beneficiary acceptable to the Bank.

 

  (iv) To sign the Bank’s form Application and Agreement for Commercial Letter
of Credit or Application and Agreement for Standby Letter of Credit, as
applicable.

 

  (v) To pay any issuance and/or other fees that the Bank notifies the Borrower
will be charged for issuing and processing letters of credit for the Borrower.

 

  (vi) To allow the Bank to automatically charge its checking account for
applicable fees, discounts, and other charges.

 

2



--------------------------------------------------------------------------------

  (vii) To pay the Bank a non-refundable fee equal to 2.00% per annum of the
outstanding undrawn amount of each standby letter of credit (the “L/C Fee”),
payable quarterly in advance, calculated on the basis of the face amount
outstanding on the day the L/C Fee is calculated. If there is a default under
this Agreement, at the Bank’s option, the amount of the L/C Fee will be
increased to 4.00% per annum, effective starting on the day the Bank provides
notice of the increase to the Borrower.

 

2. OPTIONAL INTEREST RATES

 

2.1 Optional Rate.

Each optional interest rate is a rate per year. Interest will be paid on July 1,
2010, and then on the same day of each month thereafter until payment in full of
any principal outstanding under this Agreement. No Portion will be converted to
a different interest rate during the applicable interest period. Upon the
occurrence of an event of default under this Agreement, the Bank may terminate
the availability of optional interest rates for interest periods commencing
after the default occurs. At the end of any interest period, the interest rate
will revert to the rate stated in the paragraph(s) entitled “Interest Rate”
above, unless the Borrower has designated another optional interest rate for the
Portion.

 

2.2 LIBOR Rate.

The election of LIBOR Rates shall be subject to the following terms and
requirements:

 

(a) The interest period during which the LIBOR Rate will be in effect will be
one, two, three, and six months. The first day of the interest period must be a
day other than a Saturday or a Sunday on which banks are open for business in
New York and London and dealing in offshore dollars (a “LIBOR Banking Day”). The
last day of the interest period and the actual number of days during the
interest period will be determined by the Bank using the practices of the London
inter-bank market.

 

(b) Each LIBOR Rate Portion will be for an amount not less than $100,000.

 

(c) A LIBOR Rate may be elected only for the entire principal amount outstanding
under the applicable facility.

 

(d) The “LIBOR Rate” means the interest rate determined by the following
formula. (All amounts in the calculation will be determined by the Bank as of
the first day of the interest period.)

 

LIBOR Rate    =       London Inter-Bank Offered Rate           (1.00 - Reserve
Percentage)

Where,

 

  (i) “London Inter-Bank Offered Rate” means, for any applicable interest
period, the rate per annum equal to the British Bankers Association LIBOR Rate
(“BBA LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as selected by the Bank from time to time) at
approximately 11:00 a.m. London time two (2) London Banking Days before the
commencement of the interest period, for U.S. Dollar deposits (for delivery on
the first day of such interest period) with a term equivalent to such interest
period. If such rate is not available at such time for any reason, then the rate
for that interest period will be determined by such alternate method as
reasonably selected by the Bank. A “London Banking Day” is a day on which banks
in London are open for business and dealing in offshore dollars.

 

3



--------------------------------------------------------------------------------

  (ii) “Reserve Percentage” means the total of the maximum reserve percentages
for determining the reserves to be maintained by member banks of the Federal
Reserve System for Eurocurrency Liabilities, as defined in Federal Reserve Board
Regulation D, rounded upward to the nearest 1/100 of one percent. The percentage
will be expressed as a decimal, and will include, but not be limited to,
marginal, emergency, supplemental, special, and other reserve percentages.

 

(e) The Borrower shall irrevocably request a LIBOR Rate Portion no later than
12:00 noon Pacific time on the LIBOR Banking Day preceding the day on which the
London Inter-Bank Offered Rate will be set, as specified above. For example, if
there are no intervening holidays or weekend days in any of the relevant
locations, the request must be made at least three days before the LIBOR Rate
takes effect.

 

(f) The Bank will have no obligation to accept an election for a LIBOR Rate
Portion if any of the following described events has occurred and is continuing:

 

  (i) Dollar deposits in the principal amount, and for periods equal to the
interest period, of a LIBOR Rate Portion are not available in the London
inter-bank market; or

 

  (ii) the LIBOR Rate does not accurately reflect the cost of a LIBOR Rate
Portion.

 

(g) Each prepayment of a LIBOR Rate Portion, whether voluntary, by reason of
acceleration or otherwise, will be accompanied by the amount of accrued interest
on the amount prepaid and a prepayment fee as described below. A “prepayment” is
a payment of an amount on a date earlier than the scheduled payment date for
such amount as required by this Agreement.

 

(h) The prepayment fee shall be in an amount sufficient to compensate the Bank
for any loss, cost or expense incurred by it as a result of the prepayment,
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Portion
or from fees payable to terminate the deposits from which such funds were
obtained. The Borrower shall also pay any customary administrative fees charged
by the Bank in connection with the foregoing. For purposes of this paragraph,
the Bank shall be deemed to have funded each Portion by a matching deposit or
other borrowing in the applicable interbank market, whether or not such Portion
was in fact so funded.

 

3. FEES AND EXPENSES

 

3.1 Fees.

 

(a) Unused Commitment Fee. The Borrower agrees to pay a fee on any difference
between the Facility No. 1 Commitment and the amount of credit it actually uses,
determined by the daily amount of credit outstanding during the specified period
(such fee, the “Unused Commitment Fee”). The Unused Commitment Fee will be
calculated at 0.30% per year. The Unused Commitment Fee is due on September 30,
2010, and on the last day of each following quarter until the expiration of the
availability period. If the Borrower maintains an average daily balance of at
least $14,000,000 in one or more demand deposit accounts at Bank at all times
during the period for which the Unused Commitment Fee is calculated, then the
Borrower is not obligated to pay the Unused Commitment Fee calculated with
respect to that period.

 

(b) Waiver Fee. If the Bank, at its discretion, agrees to waive or amend any
terms of this Agreement, the Borrower will, at the Bank’s option, pay the Bank a
fee for each waiver or amendment in an amount advised by the Bank at the time
the Borrower requests the waiver or amendment. Nothing in this paragraph implies
that the Bank is obligated to agree to any waiver or amendment requested by the
Borrower. The Bank may impose additional requirements as a condition to any
waiver or amendment.

 

4



--------------------------------------------------------------------------------

(c) Late Fee. To the extent permitted by law, the Borrower agrees to pay a late
fee in an amount not to exceed four percent (4%) of any payment that is more
than fifteen (15) days late. The imposition and payment of a late fee will not
constitute a waiver of the Bank’s rights with respect to the default.

 

3.2 Expenses.

The Borrower agrees to immediately repay the Bank for expenses that include, but
are not limited to, filing, recording and search fees, appraisal fees, title
report fees, and documentation fees.

 

3.3 Reimbursement Costs.

 

(a) The Borrower agrees to reimburse the Bank for all reasonable costs and
expenses it incurs in the preparation, administration and enforcement of this
Agreement and any agreement or instrument required by this Agreement, including
costs and fees related to the due diligence performed by the Bank prior to the
preparation to this Agreement. Expenses include, but are not limited to,
reasonable attorneys’ fees, including any allocated costs of the Bank’s in-house
counsel to the extent permitted by applicable law.

 

(b) The Borrower agrees to reimburse the Bank for the cost of periodic field
examinations of the Borrower’s books, records and collateral, and appraisals of
the collateral, at such intervals as the Bank may reasonably require. The
actions described in this paragraph may be performed by employees of the Bank or
by independent appraisers.

 

4. COLLATERAL

 

4.1 Personal Property.

The personal property listed below now owned or owned in the future by the
parties listed below will secure the Borrower’s obligations to the Bank under
this Agreement. The collateral is further defined in security agreement(s)
executed by the owners of the collateral. In addition, all personal property
collateral owned by the Borrower securing this Agreement will also secure all
other present and future obligations of the Borrower to the Bank (excluding any
consumer credit covered by the federal Truth in Lending law, unless the Borrower
has otherwise agreed in writing or received written notice thereof), including
any obligations arising from interest rate swap agreements with the Bank. All
personal property collateral securing any other present or future obligations of
the Borrower to the Bank will also secure this Agreement.

 

(a) Equipment and fixtures owned by the Borrower. But, Bank will agree to
subordinate its lien in the fixtures to the real property commonly known as 801
and 802 Fox Lane, San Jose, California, and 1781, 1785 and 1797 Fox Drive, San
Jose, California, to the provider(s) of long-term financing for the purchase of
that real property.

 

(b) Inventory owned by the Borrower.

 

(c) Receivables owned by the Borrower.

 

(d) Securities or other investment property owned by the Borrower.

Regulation U of the Board of Governors of the Federal Reserve System places
certain restrictions on loans secured by margin stock (as defined in the
Regulation). The Bank and the Borrower will comply with Regulation U. If any of
the collateral is margin stock, the Borrower must provide to the Bank a Form U-1
Purpose Statement.

 

(e) General intangibles owned by the Borrower, but excluding patents and
trademarks.

 

5



--------------------------------------------------------------------------------

5. DISBURSEMENTS, PAYMENTS AND COSTS

 

5.1 Disbursements and Payments.

 

(a) Each payment by the Borrower will be made in U.S. Dollars and immediately
available funds by debit to a deposit account, as described in this Agreement or
otherwise authorized by the Borrower. For payments not made by direct debit,
payments will be made by mail to the address shown on the Borrower’s statement
or at one of the Bank’s banking centers in the United States, or by such other
method as may be permitted by the Bank.

 

(b) The Bank may honor instructions for advances or repayments given by the
Borrower (if an individual), or by any one of the individuals authorized to sign
loan agreements on behalf of the Borrower, or any other individual designated by
any one of such authorized signers (each an “Authorized Individual”).

 

(c) For any payment under this Agreement made by debit to a deposit account, the
Borrower will maintain sufficient immediately available funds in the deposit
account to cover each debit. If there are insufficient immediately available
funds in the deposit account on the date the Bank enters any such debit
authorized by this Agreement, the Bank may reverse the debit.

 

(d) Each disbursement by the Bank and each payment by the Borrower will be
evidenced by records kept by the Bank. In addition, the Bank may, at its
discretion, require the Borrower to sign one or more promissory notes.

 

(e) Prior to the date each payment of principal and interest and any fees from
the Borrower becomes due (the “Due Date”), the Bank will mail to the Borrower a
statement of the amounts that will be due on that Due Date (the “Billed
Amount”). The calculations in the bill will be made on the assumption that no
new extensions of credit or payments will be made between the date of the
billing statement and the Due Date, and that there will be no changes in the
applicable interest rate. If the Billed Amount differs from the actual amount
due on the Due Date (the “Accrued Amount”), the discrepancy will be treated as
follows:

 

  (i) If the Billed Amount is less than the Accrued Amount, the Billed Amount
for the following Due Date will be increased by the amount of the discrepancy.
The Borrower will not be in default by reason of any such discrepancy.

 

  (ii) If the Billed Amount is more than the Accrued Amount, the Billed Amount
for the following Due Date will be decreased by the amount of the discrepancy.

Regardless of any such discrepancy, interest will continue to accrue based on
the actual amount of principal outstanding without compounding. The Bank will
not pay the Borrower interest on any overpayment.

 

5.2 Telephone and Telefax Authorization.

 

(a) The Bank may honor telephone or telefax instructions for advances or
repayments or for the designation of optional interest rates and telefax
requests for the issuance of letters of credit given, or purported to be given,
by any one of the Authorized Individuals.

 

(b) Advances will be deposited in and repayments will be withdrawn from account
number 11863-19219 owned by the Borrower, or such other of the Borrower’s
accounts with the Bank as designated in writing by the Borrower.

 

(c) The Borrower will indemnify and hold the Bank harmless from all liability,
loss, and costs in connection with any act resulting from telephone or telefax
instructions the Bank reasonably believes are made by any Authorized Individual.
This paragraph will survive this Agreement’s termination, and will benefit the
Bank and its officers, employees, and agents.

 

6



--------------------------------------------------------------------------------

5.3 Direct Debit.

 

(a) The Borrower agrees that on the Due Date the Bank will debit the Billed
Amount from deposit account number 11863-19219 owned by the Borrower, or such
other of the Borrower’s accounts with the Bank as designated in writing by the
Borrower (the “Designated Account”).

 

5.4 Banking Days.

Unless otherwise provided in this Agreement, a banking day is a day other than a
Saturday, Sunday or other day on which commercial banks are authorized to close,
or are in fact closed, in the state where the Bank’s lending office is located,
and, if such day relates to amounts bearing interest at an offshore rate (if
any), means any such day on which dealings in dollar deposits are conducted
among banks in the offshore dollar interbank market. All payments and
disbursements which would be due on a day which is not a banking day will be due
on the next banking day. All payments received on a day which is not a banking
day will be applied to the credit on the next banking day.

 

5.5 Interest Calculation.

Except as otherwise stated in this Agreement, all interest and fees, if any,
will be computed on the basis of a 360-day year and the actual number of days
elapsed. This results in more interest or a higher fee than if a 365-day year is
used. Installments of principal which are not paid when due under this Agreement
will continue to bear interest until paid.

 

5.6 Default Rate.

Upon the occurrence of any default or after maturity or after judgment has been
rendered on any obligation under this Agreement, all amounts outstanding under
this Agreement, including any interest, fees, or costs which are not paid when
due, will at the option of the Bank bear interest at a rate which is 6.0
percentage point(s) higher than the rate of interest otherwise provided under
this Agreement. This may result in compounding of interest. This will not
constitute a waiver of any default.

 

5.7 Taxes.

If any payments to the Bank under this Agreement are made from outside the
United States, the Borrower will not deduct any foreign taxes from any payments
it makes to the Bank. If any such taxes are imposed on any payments made by the
Borrower (including payments under this paragraph), the Borrower will pay the
taxes and will also pay to the Bank, at the time interest is paid, any
additional amount which the Bank specifies as necessary to preserve the
after-tax yield the Bank would have received if such taxes had not been imposed.
The Borrower will confirm that it has paid the taxes by giving the Bank official
tax receipts (or notarized copies) within thirty (30) days after the due date.

 

6. CONDITIONS

Before the Bank is required to extend any credit to the Borrower under this
Agreement, it must receive any documents and other items it may reasonably
require, in form and content acceptable to the Bank, including any items
specifically listed below.

 

6.1 Authorizations.

If the Borrower or any guarantor is anything other than a natural person,
evidence that the execution, delivery and performance by the Borrower and/or
such guarantor of this Agreement and any instrument or agreement required under
this Agreement have been duly authorized.

 

7



--------------------------------------------------------------------------------

6.2 Governing Documents.

A copy of the Borrower’s organizational documents.

 

6.3 Security Agreements.

Signed original security agreements covering the personal property collateral
which the Bank requires.

 

6.4 Perfection and Evidence of Priority.

Evidence that the security interests and liens in favor of the Bank are valid,
enforceable, properly perfected in a manner acceptable to the Bank and prior to
all others’ rights and interests, except those the Bank consents to in writing.
All title documents for motor vehicles which are part of the collateral must
show the Bank’s interest.

 

6.5 Payment of Fees.

Payment of all fees and other amounts due and owing to the Bank, including
without limitation payment of all accrued and unpaid expenses incurred by the
Bank as required by the paragraph entitled “Reimbursement Costs.”

 

6.6 Good Standing.

Certificates of good standing for the Borrower from the State of Delaware, the
State of California, and any other state in which the Borrower is required to
qualify to conduct its business.

 

6.7 Legal Opinion.

A written opinion from the Borrower’s legal counsel, covering such matters as
the Bank may require. The legal counsel and the terms of the opinion must be
acceptable to the Bank.

 

6.8 Insurance.

Evidence of insurance coverage, as required in the “Covenants” section of this
Agreement.

 

7. REPRESENTATIONS AND WARRANTIES

When the Borrower signs this Agreement, and until the Bank is repaid in full,
the Borrower makes the following representations and warranties. Each request
for an extension of credit constitutes a renewal of these representations and
warranties as of the date of the request:

 

7.1 Formation.

The Borrower is duly formed and validly existing under the laws of the State of
Delaware.

 

7.2 Authorization.

This Agreement, and any instrument or agreement required hereunder, are within
the Borrower’s powers, have been duly authorized, and do not conflict with any
of its organizational papers.

 

7.3 Enforceable Agreement.

This Agreement is a legal, valid and binding agreement of the Borrower,
enforceable against the Borrower in accordance with its terms, and any
instrument or agreement required hereunder, when executed and delivered, will be
similarly legal, valid, binding and enforceable.

 

8



--------------------------------------------------------------------------------

7.4 Good Standing.

In each state in which the Borrower does business, including, without
limitation, the State of California, it is properly licensed, in good standing,
and, where required, in compliance with fictitious name statutes.

 

7.5 No Conflicts.

This Agreement does not conflict with any law, agreement, or obligation by which
the Borrower is bound.

 

7.6 Financial Information.

All financial and other information that has been or will be supplied to the
Bank is sufficiently complete to give the Bank accurate knowledge of the
Borrower’s (and any guarantor’s) financial condition, including all material
contingent liabilities. Since the date of the most recent financial statement
provided to the Bank, there has been no material adverse change in the business
condition (financial or otherwise), operations, properties or prospects of the
Borrower (or any guarantor).

 

7.7 Lawsuits.

There is no lawsuit, tax claim or other dispute pending or threatened against
the Borrower which, if lost, would impair the Borrower’s financial condition or
ability to repay the loan, except as have been disclosed in writing to the Bank.

 

7.8 Collateral.

All collateral required in this Agreement is owned by the grantor of the
security interest free of any title defects or any liens or interests of others,
except those which have been approved by the Bank in writing.

 

7.9 Permits. Franchises.

The Borrower possesses all permits, memberships, franchises, contracts and
licenses required and all trademark rights, trade name rights, patent rights,
copyrights, and fictitious name rights necessary to enable it to conduct the
business in which it is now engaged.

 

7.10 Other Obligations.

The Borrower is not in default on any obligation for borrowed money, any
purchase money obligation or any other material lease, commitment, contract,
instrument or obligation, except as have been disclosed in writing to the Bank.

 

7.11 Tax Matters.

The Borrower has no knowledge of any pending assessments or adjustments of its
income tax for any year and all taxes due have been paid, except as have been
disclosed in writing to the Bank.

 

7.12 No Event of Default.

There is no event which is, or with notice or lapse of time or both would be, a
default under this Agreement.

 

7.13 Insurance.

The Borrower has obtained, and maintained in effect, the insurance coverage
required in Article 8 of this Agreement.

 

9



--------------------------------------------------------------------------------

8. COVENANTS

The Borrower agrees, so long as credit is available under this Agreement and
until the Bank is repaid in full:

 

8.1 Use of Proceeds.

 

  (a) To use the proceeds of Facility No. 1 only for general corporate purposes,
including working capital, capital expenditures, the purchase of a plan/factory
in Taiwan for up to $8 million, and the acquisition of real estate, if such real
estate acquisition is financed by long-term permanent financing within 6 months
of purchase.

 

  (b) The proceeds of the credit extended under this Agreement may not be used
directly or indirectly to purchase or carry any “margin stock” as that term is
defined in Regulation U of the Board of Governors of the Federal Reserve System,
or extend credit to or invest in other parties for the purpose of purchasing or
carrying any such “margin stock,” or to reduce or retire any indebtedness
incurred for such purpose.

 

8.2 Financial Information.

To provide the following financial information and statements in form and
content acceptable to the Bank, and such additional information as requested by
the Bank from time to time. The Bank reserves the right, upon written notice to
the Borrower, to require the Borrower to deliver financial information and
statements to the Bank more frequently than otherwise provided below, and to use
such additional information and statements to measure any applicable financial
covenants in this Agreement.

 

  (a) Within 120 days of the fiscal year end, the annual financial statements of
Borrower, certified and dated by an authorized financial officer. These
financial statements must be audited (with an opinion satisfactory to the Bank)
by a Certified Public Accountant acceptable to the Bank. The statements shall be
prepared on a consolidated basis.

 

  (b) Within 45 days of the period’s end (including the last period in each
fiscal year), quarterly financial statements of Borrower, certified and dated by
an authorized financial officer. These financial statements may be
company-prepared. The statements shall be prepared on a consolidated and
consolidating basis.

 

  (c) Within 120 days of the end of each fiscal year and within 45 days of the
end of each quarter, a compliance certificate of the Borrower substantially in
the form of Exhibit A to this Agreement, signed by an authorized financial
officer and setting forth (i) the information and computations (in sufficient
detail) to establish compliance with all financial covenants at the end of the
period covered by the financial statements then being furnished and (ii) whether
there existed as of the date of such financial statements and whether there
exists as of the date of the certificate, any default under this Agreement
applicable to the party submitting the information and, if any such default
exists, specifying the nature thereof and the action the party is taking and
proposes to take with respect thereto.

 

  (d) Promptly upon the Bank’s request, such other books, records, statements,
lists of property and accounts, budgets, forecasts or reports as to the
Borrower, each Subsidiary and as to each guarantor (if any) of the Borrower’s
obligations to the Bank as the Bank may request.

 

8.3 Profitability.

Not to incur on a consolidated basis, a net loss before taxes and extraordinary
items in any two consecutive quarterly accounting periods.

 

10



--------------------------------------------------------------------------------

8.4 Interest Coverage Ratio.

To maintain on a consolidated basis an Interest Coverage Ratio of at least
3.0:1.0.

“Interest Coverage Ratio” means the ratio of EBITDA to interest expense.

“EBITDA” means net income, less income or plus loss from discontinued operations
and extraordinary items, plus income taxes, plus interest expense, plus
depreciation, depletion, and amortization. This ratio will be calculated at the
end of each reporting period for which the Bank requires financial statements,
using the results of the twelve-month period ending with that reporting period.

 

8.5 Funded Debt to EBITDA Ratio.

To maintain on a consolidated basis a ratio of Funded Debt to EBITDA not
exceeding 2.0:1.0.

“Funded Debt” means all outstanding liabilities for borrowed money and other
interest-bearing liabilities, including current and long term debt, less the
non-current portion of Subordinated Liabilities.

“Subordinated Liabilities” means liabilities subordinated to the Borrower’s
obligations to the Bank in a manner acceptable to the Bank in its sole
discretion.

 

8.6 Unencumbered Liquid Assets.

To maintain, at all times during the term of this Agreement, Unencumbered Liquid
Assets held in the United States having an aggregate market value of not less
than $30,000,000.

“Unencumbered Liquid Assets” means the following assets (excluding assets of any
retirement plan) which (i) are not the subject of any lien, pledge, security
interest or other arrangement with any creditor to have his claim satisfied out
of the asset (or proceeds thereof) prior to the general creditors of the owner
of the asset, and (ii) may be converted to cash within 5 days:

 

(a) Cash or cash equivalents held in the United States;

 

(b) United States Treasury or governmental agency obligations which constitute
full faith and credit of the United States of America;

 

(c) Commercial paper rated P-1 or A1 by Moody’s or S&P, respectively;

 

(d) Medium and long-term securities rated investment grade by one of the rating
agencies described in (c) above;

 

(e) Eligible Stocks;

 

(f) Mutual funds quoted in The Wall Street Journal which invest primarily in the
assets described in (a) – (e) above.

“Eligible Stocks” includes any common or preferred stock which (i) is not
subject to statutory or contractual restrictions on sales, (ii) is traded on a
U. S. national stock exchange, including the Global or Global Select tier of
NASDAQ and (iii) has, as of the close of trading on the applicable exchange
(excluding after hours trading), a per share price of at least $15.

 

11



--------------------------------------------------------------------------------

The Borrower will provide the Bank a Form U-1 Purpose Statement, confirming that
none of the proceeds of the loan will be used to buy or carry any margin stock.

 

8.7 Bank as Principal Depository.

To maintain the Bank or one of its affiliates as its principal depository bank,
including for the maintenance of business, cash management, operating,
collection, lockbox and administrative deposit accounts.

 

8.8 Other Debts.

Not to have outstanding or incur any direct or contingent liabilities or lease
obligations (other than those to the Bank), or become liable for the liabilities
of others, without the Bank’s written consent. This does not prohibit:

 

(a) Acquiring goods, supplies, or merchandise on normal trade credit.

 

(b) Endorsing negotiable instruments received in the usual course of business.

 

(c) Obtaining surety bonds in the usual course of business.

 

(d) Incurring indebtedness of no more than $13,875,000 to Wells Fargo Bank, N.A.
for the purpose of obtaining long-term financing of the purchase of the real
property commonly known as 801 and 821 Fox Lane, San Jose, California, and 1797,
1781 and 1785 Fox Drive, San Jose, California (the “Facility Debt”).

 

(e) Liabilities, lines of credit and leases in existence on the date of this
Agreement and disclosed in writing to the Bank by the provision to Bank of
complete copies of the document evidencing such liabilities and obligations.

 

(f) Additional debts and lease obligations for business purposes which, together
with the debts permitted under subparagraph(s) (a), (b) and (c) above, do not
exceed a total principal amount of $25,000,000 outstanding at any one time.

 

8.9 Other Liens.

Not to create, assume, or allow any security interest or lien (including
judicial liens) on any real or personal property the Borrower or any Subsidiary
now or later owns, except:

 

(a) Liens and security interests in favor of the Bank.

 

(b) Liens for taxes not yet due.

 

(c) Liens securing the Facility Debt.

 

(d) Additional purchase money security interests in assets acquired after the
date of this Agreement, if the total principal amount of debts secured by such
liens does not exceed $5,000,000 at any one time.

 

(e) Liens on the assets of foreign Subsidiaries, provided that the value of the
assets pledged does not in the aggregate exceed 10% of the value of Borrower’s
consolidated assets and provided that the assets subject to such liens do not
include any intellectual property.

 

12



--------------------------------------------------------------------------------

8.10 Maintenance of Assets.

 

(a) Not to sell, assign, lease, transfer or otherwise dispose of any part of the
Borrower’s business or the Borrower’s assets except in the ordinary course of
the Borrower’s business; provided, however, that Borrower may not sell, assign,
lease, or transfer any part of the Borrower’s business or the Borrower’s assets
to the Subsidiaries, including in the ordinary course of business, unless the
Bank has consented to such transfer in writing, such consent to be given or
withheld in the Bank’s sole discretion. The term “Subsidiary” means any
partially or wholly-owned subsidiary of Borrower and the term “Subsidiaries”
means all such entities collectively.

 

(b) Not to sell, assign, lease, transfer or otherwise dispose of any assets for
less than fair market value, or enter into any agreement to do so.

 

(c) Not to enter into any sale and leaseback agreement covering any of its fixed
assets.

 

(d) To maintain and preserve all rights, privileges, and franchises the Borrower
now has.

 

(e) To make any repairs, renewals, or replacements to keep the Borrower’s
properties in good working condition.

 

8.11 Investments.

Not to have any existing, or make any new, investments in any individual or
entity, or make any capital contributions or other transfers of assets to any
individual or entity, except for:

 

(a) Existing investments disclosed to the Bank in writing.

 

(b) Investments in the Borrower’s wholly-owned Subsidiaries.

 

(c) Investments in any of the following:

 

  (i) certificates of deposit;

 

  (ii) U.S. treasury bills and other obligations of the federal government;

 

  (iii) readily marketable securities (including commercial paper, but excluding
restricted stock and stock subject to the provisions of Rule 144 of the
Securities and Exchange Commission).

 

8.12 Loans.

Not to make any loans, advances or other extensions of credit to any individual
or entity, except for:

 

(a) Existing extensions of credit disclosed to the Bank in writing.

 

(b) Extensions of credit to the Borrower’s wholly-owned Subsidiaries.

 

(c) Extensions of credit in the nature of accounts receivable or notes
receivable arising from the sale or lease of goods or services in the ordinary
course of business to non-affiliated entities.

 

8.13 Change in Ownership.

Not to cause, permit, or suffer any change in capital ownership such that there
is a change of more than 25% in the direct or indirect capital ownership of the
Borrower.

 

13



--------------------------------------------------------------------------------

8.14 Subsidiary Concentration.

If the revenues of a Subsidiary at any time constitute 20% or more of the
Borrower’s consolidated revenues, or if the assets of a Subsidiary at any time
constitute 20% or more of the Borrower’s consolidated assets, then Borrower
must:

 

(a) Cause that Subsidiary to execute and deliver to Bank a guaranty of the
Obligations in form and substance satisfactory to Bank, and

 

(b) Execute a pledge agreement in form and substance to Bank that pledges to the
Bank as security for the Obligations 100% of the Borrower’s ownership interest
in such Subsidiary, in the case of domestic Subsidiaries, and 100% of the
Borrower’s ownership interest in such Subsidiary up to a maximum of 65% of the
issued and outstanding capital stock in such Subsidiary, in the case of foreign
Subsidiaries. A “domestic Subsidiary” means any Subsidiary organized under the
laws of the United States or any state or territory thereof or the District of
Columbia. A “foreign Subsidiary” means any Subsidiary that is not a domestic
Subsidiary.

 

8.15 Additional Negative Covenants.

Not to, without the Bank’s written consent:

 

(a) Enter into any consolidation, merger, or other combination, or acquire or
purchase a business or its assets, if (i) the Borrower is not the surviving
entity in such transaction, (ii) the Borrower is in violation of any of its
covenants in this Agreement prior to such transaction, (iii) the Borrower would
violate any of its covenants in this Agreement as a result of such transaction,
or (iv) the Borrower’s ratio of Funded Debt to EBITDA would exceed 1.50:1.0 as a
result of such transaction.

 

(b) Become a partner in a partnership, a member of a joint venture, or a member
of a limited liability company if (i) the Borrower is in violation of any of its
covenants in this Agreement prior to such transaction, (ii) the Borrower would
violate any of its covenants in this Agreement as a result of such transaction,
or (iii) the Borrower’s ratio of Funded Debt to EBITDA would exceed 1.50:1.0 as
a result of such transaction.

 

(c) Acquire or purchase a business or its assets if (i) the Borrower is in
violation of any of its covenants in this Agreement prior to such transaction,
(ii) the Borrower would violate any of its covenants in this Agreement as a
result of such transaction, or (iii) the Borrower’s ratio of Funded Debt to
EBITDA would exceed 1.50:1.0 as a result of such transaction.

 

(d) Engage in any business activities substantially different from the
Borrower’s present business.

 

(e) Liquidate or dissolve the Borrower’s business.

 

(f) Voluntarily suspend its business for more than 5 days in any 1-year period.

 

(g) Fail to be a reporting company under the Securities Exchange Act of 1934, as
amended, or fail to have its securities traded on a stock exchange.

 

8.16 Notices to Bank.

To promptly notify the Bank in writing of:

 

(a) Any lawsuit(s), individually or in the aggregate, against the Borrower, any
Subsidiary or any Obligor that have or are likely to have a material effect on
the Borrower.

 

14



--------------------------------------------------------------------------------

(b) Any substantial dispute between any governmental authority and the Borrower,
any Subsidiary or any Obligor.

 

(c) Any event of default under this Agreement, or any event which, with notice
or lapse of time or both, would constitute an event of default.

 

(d) Any material adverse change in the Borrower’s, any Subsidiary’s or any
Obligor’s business condition (financial or otherwise), operations, properties or
prospects, or ability to repay the credit.

 

(e) Any change in the Borrower’s, any Subsidiary’s or any Obligor’s name, legal
structure, state of registration, place of business, or chief executive office
if the Borrower or any Obligor has more than one place of business.

 

(f) Any actual contingent liabilities of the Borrower, any Subsidiary or any
Obligor, and any such contingent liabilities which are reasonably foreseeable,
where such liabilities, individually or in the aggregate, have or are likely to
have a material effect on the Borrower.

For purposes of this Agreement, “Obligor” means any guarantor and any party
pledging collateral to the Bank.

 

8.17 Insurance.

 

(a) General Business Insurance. To maintain insurance satisfactory to the Bank
as to amount, nature and carrier covering property damage (including loss of use
and occupancy) to any of the Borrower’s properties, business interruption
insurance, public liability insurance including coverage for contractual
liability, product liability and workers’ compensation, and any other insurance
which is usual for the Borrower’s business. Each policy must provide for at
least thirty (30) days prior notice to the Bank of any cancellation thereof.

 

(b) Insurance Covering Collateral. To maintain all risk property damage
insurance policies (including without limitation windstorm coverage, and
hurricane coverage as applicable) covering the tangible property comprising the
collateral. Each insurance policy must be in an amount acceptable to the Bank.
The insurance must be issued by an insurance company acceptable to the Bank and
must include a lender’s loss payable endorsement in favor of the Bank in a form
acceptable to the Bank.

 

(c) Evidence of Insurance. Upon the request of the Bank, to deliver to the Bank
a copy of each insurance policy, or, if permitted by the Bank, a certificate of
insurance listing all insurance in force.

 

8.18 Compliance with Laws.

To comply with the laws (including any fictitious or trade name statute),
regulations, and orders of any government body with authority over the
Borrower’s business. The Bank will have no obligation to make any advance to the
Borrower except in compliance with all applicable laws and regulations and the
Borrower must fully cooperate with the Bank in complying with all such
applicable laws and regulations.

 

8.19 ERISA Plans.

Promptly during each year, to pay and cause any Subsidiaries to pay
contributions adequate to meet at least the minimum funding standards under
ERISA with respect to each and every Plan; file each annual report required to
be filed pursuant to ERISA in connection with each Plan for each year; and
notify the Bank within ten (10) days of the occurrence of any Reportable Event
that might constitute grounds for termination of any capital Plan by the Pension
Benefit Guaranty Corporation or for the appointment by the appropriate United
States District Court of a trustee to administer any Plan. “ERISA” means the
Employee Retirement Income Security Act of 1974, as amended from time to time.
Capitalized terms in this paragraph will have the meanings defined within ERISA.

 

15



--------------------------------------------------------------------------------

8.20 Books and Records.

To maintain adequate books and records.

 

8.21 Audits.

To allow the Bank and its agents to inspect the Borrower’s properties and
examine, audit, and make copies of books and records at any reasonable time. If
any of the Borrower’s properties, books or records is in the possession of a
third party, the Borrower authorizes that third party to permit the Bank or its
agents to have access to perform inspections or audits and to respond to the
Bank’s requests for information concerning such properties, books and records.

 

8.22 Perfection of Liens.

To help the Bank perfect and protect its security interests and liens, and
reimburse it for related costs it incurs to protect its security interests and
liens.

 

8.23 Cooperation.

To take any action reasonably requested by the Bank to carry out the intent of
this Agreement.

 

8.24 Post-Closing Deliverables.

To deliver to the Bank, no later than August 31, 2010, the following:

 

(a) A completed Bank form Environmental Questionnaire.

 

(b) For any personal property collateral located on real property which is
subject to a mortgage or deed of trust or which is not owned by the Borrower (or
the grantor of the security interest), an agreement from the owner of the real
property and the holder of any such mortgage or deed of trust.

 

9. HAZARDOUS SUBSTANCES

 

9.1 Indemnity Regarding Hazardous Substances.

The Borrower will indemnify and hold harmless the Bank from any loss or
liability the Bank incurs in connection with or as a result of this Agreement,
which directly or indirectly arises out of the use, generation, manufacture,
production, storage, release, threatened release, discharge, disposal or
presence of a hazardous substance. This indemnity will apply whether the
hazardous substance is on, under or about the Borrower’s property or operations
or property leased to the Borrower. The indemnity includes but is not limited to
attorneys’ fees (including the reasonable estimate of the allocated cost of
in-house counsel and staff). The indemnity extends to the Bank, its parent,
subsidiaries and all of their directors, officers, employees, agents,
successors, attorneys and assigns.

 

9.2 Compliance Regarding Hazardous Substances.

The Borrower represents and warrants that the Borrower has complied with all
current and future laws, regulations and ordinances or other requirements of any
governmental authority relating to or imposing liability or standards of conduct
concerning protection of health or the environment or hazardous substances.

 

16



--------------------------------------------------------------------------------

9.3 Notices Regarding Hazardous Substances.

Until full repayment of the loans made hereunder, the Borrower will promptly
notify the Bank in writing of any threatened or pending investigation of the
Borrower or its operations by any governmental agency under any current or
future law, regulation or ordinance pertaining to any hazardous substance.

 

9.4 Site Visits, Observations and Testing.

The Bank and its agents and representatives will have the right at any
reasonable time, after giving reasonable notice to the Borrower, to enter and
visit any locations where the collateral securing this Agreement (the
“Collateral”) is located for the purposes of observing the Collateral, taking
and removing environmental samples, and conducting tests. The Borrower must
reimburse the Bank on demand for the costs of any such environmental
investigation and testing. The Bank will make reasonable efforts during any site
visit, observation or testing conducted pursuant this paragraph to avoid
interfering with the Borrower’s or applicable Obligor’s use of the Collateral.
The Bank is under no duty to observe the Collateral or to conduct tests, and any
such acts by the Bank will be solely for the purposes of protecting the Bank’s
security and preserving the Bank’s rights under this Agreement. No site visit,
observation or testing or any report or findings made as a result thereof
(“Environmental Report”) (i) will result in a waiver of any default of the
Borrower; (ii) impose any liability on the Bank; or (iii) be a representation or
warranty of any kind regarding the Collateral (including its condition or value
or compliance with any laws) or the Environmental Report (including its accuracy
or completeness). In the event the Bank has a duty or obligation under
applicable laws, regulations or other requirements to disclose an Environmental
Report to the Borrower or any other party, the Borrower authorizes the Bank to
make such a disclosure. The Bank may also disclose an Environmental Report to
any regulatory authority, and to any other parties as necessary or appropriate
in the Bank’s judgment. The Borrower further understands and agrees that any
Environmental Report or other information regarding a site visit, observation or
testing that is disclosed to the Borrower by the Bank or its agents and
representatives is to be evaluated (including any reporting or other disclosure
obligations of the Borrower) by the Borrower without advice or assistance from
the Bank.

 

9.5 Definition of Hazardous Substances.

“Hazardous substances” means any substance, material or waste that is or becomes
designated or regulated as “toxic,” “hazardous,” “pollutant,” or “contaminant”
or a similar designation or regulation under any current or future federal,
state or local law (whether under common law, statute, regulation or otherwise)
or judicial or administrative interpretation of such, including without
limitation petroleum or natural gas.

 

9.6 Continuing Obligation.

The Borrower’s obligations to the Bank under this Article, except the obligation
to give notices to the Bank, will survive termination of this Agreement and
repayment of the Borrower’s obligations to the Bank under this Agreement.

 

10. DEFAULT AND REMEDIES

If any of the following events of default occurs, the Bank may do one or more of
the following: declare the Borrower in default, stop making any additional
credit available to the Borrower, and require the Borrower to repay its entire
debt immediately and without prior notice. If an event which, with notice or the
passage of time, will constitute an event of default has occurred and is
continuing, the Bank has no obligation to make advances or extend additional
credit under this Agreement. In addition, if any event of default occurs, the
Bank will have all rights, powers and remedies available under any instruments
and agreements required by or executed in connection with this Agreement, as
well as all rights and remedies available at law or in equity. If an event of
default occurs under the paragraph entitled “Bankruptcy,” below, with respect to
the Borrower, then the entire debt outstanding under this Agreement will
automatically be due immediately.

 

17



--------------------------------------------------------------------------------

10.1 Failure to Pay.

The Borrower fails to make a payment under this Agreement when due.

 

10.2 Other Bank Agreements.

Any default occurs under any other agreement the Borrower (or any Obligor) or
any of the Borrower’s related entities or affiliates has with the Bank or any
affiliate of the Bank.

 

10.3 Cross-default.

Any default occurs under any agreement in connection with any credit the
Borrower, any Subsidiary or any Obligor has obtained from anyone else, or which
the Borrower, any Subsidiary or any Obligor has guaranteed, in the amount of
$1,000,000 or more individually or in the aggregate.

 

10.4 False Information.

The Borrower or any Obligor has given the Bank false or misleading information
or representations.

 

10.5 Bankruptcy.

The Borrower, any Obligor, or any general partner of the Borrower or of any
Obligor files a bankruptcy petition, a bankruptcy petition is filed against any
of the foregoing parties, or the Borrower, any Obligor, or any general partner
of the Borrower or of any Obligor makes a general assignment for the benefit of
creditors.

 

10.6 Receivers.

A receiver or similar official is appointed for a substantial portion of the
Borrower’s or any Obligor’s business, or the business is terminated, or, if any
Obligor is anything other than a natural person, such Obligor is liquidated or
dissolved.

 

10.7 Lien Priority.

The Bank fails to have an enforceable first lien (except for any prior liens to
which the Bank has consented in writing) on or security interest in any property
given as security for this Agreement.

 

10.8 Lawsuits.

Any lawsuit or lawsuits are filed on behalf of one or more trade creditors
against the Borrower or any Obligor in an aggregate amount of $2,000,000 or more
in excess of any insurance coverage.

 

10.9 Judgments.

Any judgments or arbitration awards are entered against the Borrower or any
Obligor, or the Borrower or any Obligor enters into any settlement agreements
with respect to any litigation or arbitration, in an aggregate amount of
$2,000,000 or more in excess of any insurance coverage.

 

10.10 Material Adverse Change.

A material adverse change occurs, or is reasonably likely to occur, in the
Borrower’s (or any Obligor’s) business condition (financial or otherwise),
operations, properties or prospects, or ability to repay the credit.

 

18



--------------------------------------------------------------------------------

10.11 Government Action.

Any government authority takes action that the Bank believes materially
adversely affects the Borrower’s or any Obligor’s financial condition or ability
to repay.

 

10.12 Default under Related Documents.

Any default occurs under any guaranty, subordination agreement, security
agreement, deed of trust, mortgage, or other document required by or delivered
in connection with this Agreement or any such document is no longer in effect,
or any guarantor purports to revoke or disavow the guaranty.

 

10.13 ERISA Plans.

Any one or more of the following events occurs with respect to a Plan of the
Borrower subject to Title IV of ERISA, provided such event or events could
reasonably be expected, in the judgment of the Bank, to subject the Borrower to
any tax, penalty or liability (or any combination of the foregoing) which, in
the aggregate, could have a material adverse effect on the financial condition
of the Borrower:

 

(a) A reportable event occurs under Section 4043(c) of ERISA with respect to a
Plan.

 

(b) Any Plan termination (or commencement of proceedings to terminate a Plan) or
the full or partial withdrawal from a Plan by the Borrower or any ERISA
Affiliate.

 

10.14 Other Breach Under Agreement.

A default occurs under any other term or condition of this Agreement not
specifically referred to in this Article. This includes any failure or
anticipated failure by the Borrower (or any other party named in Article 8) to
comply with any financial covenants set forth in this Agreement, whether such
failure is evidenced by financial statements delivered to the Bank or is
otherwise known to the Borrower or the Bank.

 

11. ENFORCING THIS AGREEMENT; MISCELLANEOUS

 

11.1 GAAP.

Except as otherwise stated in this Agreement, all financial information provided
to the Bank and all financial covenants will be made under generally accepted
accounting principles, consistently applied.

 

11.2 Governing Law.

This Agreement is governed by and must be construed in accordance with the laws
of California. To the extent that the Bank has greater rights or remedies under
federal law, whether as a national bank or otherwise, this paragraph will not be
deemed to deprive the Bank of such rights and remedies as may be available under
federal law.

 

11.3 Successors and Assigns.

This Agreement is binding on the Borrower’s and the Bank’s successors and
assignees. The Borrower agrees that it may not assign this Agreement without the
Bank’s prior consent. The Bank may sell participations in or assign this loan,
and may exchange information about the Borrower (including, without limitation,
any information regarding any hazardous substances) with actual or potential
participants or assignees. If a participation is sold or the loan is assigned,
the purchaser will have the right of set-off against the Borrower.

 

19



--------------------------------------------------------------------------------

11.4 Dispute Resolution Provision.

This paragraph, including the subparagraphs below, is referred to as the
“Dispute Resolution Provision.” This Dispute Resolution Provision is a material
inducement for the parties entering into this agreement.

 

(a) This Dispute Resolution Provision concerns the resolution of any
controversies or claims between the parties, whether arising in contract, tort
or by statute, including but not limited to controversies or claims that arise
out of or relate to: (i) this agreement (including any renewals, extensions or
modifications); or (ii) any document related to this agreement (collectively a
“Claim”). For the purposes of this Dispute Resolution Provision only, the term
“parties” will include any parent corporation, subsidiary or affiliate of the
Bank involved in the servicing, management or administration of any obligation
described or evidenced by this agreement.

 

(b) At the request of any party to this agreement, any Claim must be resolved by
binding arbitration in accordance with the Federal Arbitration Act (Title 9,
U.S. Code) (the “Act”). The Act will apply even though this agreement provides
that it is governed by the law of a specified state.

 

(c) Arbitration proceedings will be determined in accordance with the Act, the
then-current rules and procedures for the arbitration of financial services
disputes of the American Arbitration Association or any successor thereof
(“AAA”), and the terms of this Dispute Resolution Provision. In the event of any
inconsistency, the terms of this Dispute Resolution Provision will control. If
AAA is unwilling or unable to (i) serve as the provider of arbitration or
(ii) enforce any provision of this arbitration clause, the Bank may designate
another arbitration organization with similar procedures to serve as the
provider of arbitration.

 

(d) The arbitration will be administered by AAA and conducted, unless otherwise
required by law, in any U.S. state where real or tangible personal property
collateral for this credit is located or if there is no such collateral, in the
state specified in the governing law section of this agreement. All Claims will
be determined by one arbitrator; however, if Claims exceed Five Million Dollars
($5,000,000), upon the request of any party, the Claims will be decided by three
arbitrators. All arbitration hearings must commence within ninety (90) days of
the demand for arbitration and close within ninety (90) days of commencement and
the award of the arbitrator(s) must be issued within thirty (30) days of the
close of the hearing. However, the arbitrator(s), upon a showing of good cause,
may extend the commencement of the hearing for up to an additional sixty
(60) days. The arbitrator(s) must provide a concise written statement of reasons
for the award. The arbitration award may be submitted to any court having
jurisdiction to be confirmed and have judgment entered and enforced.

 

(e) The arbitrator(s) will give effect to statutes of limitation in determining
any Claim and may dismiss the arbitration on the basis that the Claim is barred.
For purposes of the application of any statutes of limitation, the service on
AAA under applicable AAA rules of a notice of Claim is the equivalent of the
filing of a lawsuit. Any dispute concerning this arbitration provision or
whether a Claim is arbitrable must be determined by the arbitrator(s), except as
set forth at subparagraph (j) of this Dispute Resolution Provision. The
arbitrator(s) will have the power to award legal fees pursuant to the terms of
this agreement.

 

(f) The procedure described above will not apply if the Claim, at the time of
the proposed submission to arbitration, arises from or relates to an obligation
to the Bank secured by real property. In this case, all of the parties to this
agreement must consent to submission of the Claim to arbitration.

 

(g) To the extent any Claims are not arbitrated, to the extent permitted by law
the Claims will be resolved in court by a judge without a jury, except any
Claims which are brought in California state court will be determined by
judicial reference as described below.

 

20



--------------------------------------------------------------------------------

(h) Any Claim which is not arbitrated and which is brought in California state
court will be resolved by a general reference to a referee (or a panel of
referees) as provided in California Code of Civil Procedure Section 638. The
referee (or presiding referee of the panel) must be a retired Judge or Justice.
The referee (or panel of referees) must be selected by mutual written agreement
of the parties. If the parties do not agree, the referee must be selected by the
Presiding Judge of the Court (or his or her representative) as provided in
California Code of Civil Procedure Section 638 and the following related
sections. The referee will determine all issues, whether of fact or law, in
accordance with existing California law and the California rules of evidence and
civil procedure. The referee will be empowered to enter equitable as well as
legal relief, provide all temporary or provisional remedies, enter equitable
orders that will be binding on the parties and rule on any motion which would be
authorized in a trial, including without limitation motions for summary judgment
or summary adjudication. The award that results from the decision of the
referee(s) will be entered as a judgment in the court that appointed the
referee, in accordance with the provisions of California Code of Civil Procedure
Sections 644(a) and 645. The parties reserve the right to seek appellate review
of any judgment or order, including but not limited to, orders pertaining to
class certification, to the same extent permitted in a court of law.

 

(i) This Dispute Resolution Provision does not limit the right of any party to:
(i) exercise self-help remedies, such as but not limited to, setoff;
(ii) initiate judicial or non-judicial foreclosure against any real or personal
property collateral; (iii) exercise any judicial or power of sale rights, or
(iv) act in a court of law to obtain an interim remedy, such as but not limited
to, injunctive relief, writ of possession or appointment of a receiver, or
additional or supplementary remedies. The filing of a court action is not
intended to constitute a waiver of the right of any party, including the suing
party, thereafter to require submittal of the Claim to arbitration or judicial
reference.

 

(j) Any arbitration or court trial (whether before a judge or jury or pursuant
to judicial reference) of any Claim will take place on an individual basis
without resort to any form of class or representative action (the “Class Action
Waiver”). The Class Action Waiver precludes any party from participating in or
being represented in any class or representative action regarding a Claim.
Regardless of anything else in this Dispute Resolution Provision, the validity
and effect of the Class Action Waiver may be determined only by a court or
referee and not by an arbitrator. The parties to this agreement acknowledge that
the Class Action Waiver is material and essential to the arbitration of any
disputes between the parties and is nonseverable from the agreement to arbitrate
Claims. If the Class Action Waiver is limited, voided or found unenforceable,
then the parties’ agreement to arbitrate will be null and void with respect to
such proceeding, subject to the right to appeal the limitation or invalidation
of the Class Action Waiver. The Parties acknowledge and agree that under no
circumstances will a class action be arbitrated.

 

(k) By agreeing to binding arbitration or judicial reference, the parties
irrevocably and voluntarily waive any right they may have to a trial by jury as
permitted by law in respect of any Claim. Furthermore, without intending in any
way to limit this Dispute Resolution Provision, to the extent any Claim is not
arbitrated or submitted to judicial reference, the parties irrevocably and
voluntarily waive any right they may have to a trial by jury to the extent
permitted by law in respect of such Claim. This waiver of jury trial will remain
in effect even if the Class Action Waiver is limited, voided or found
unenforceable. WHETHER THE CLAIM IS DECIDED BY ARBITRATION, BY JUDICIAL
REFERENCE, OR BY TRIAL BY A JUDGE, THE PARTIES AGREE AND UNDERSTAND THAT THE
EFFECT OF THIS AGREEMENT IS THAT THEY ARE GIVING UP THE RIGHT TO TRIAL BY JURY
TO THE EXTENT PERMITTED BY LAW.

 

11.5 Severability; Waivers.

If any part of this Agreement is not enforceable, the rest of the Agreement may
be enforced. The Bank retains all rights, even if it makes a loan after default.
If the Bank waives a default, it may enforce a later default. Any consent or
waiver under this Agreement must be in writing.

 

21



--------------------------------------------------------------------------------

11.6 Attorneys’ Fees.

The Borrower must reimburse the Bank for any reasonable costs and attorneys’
fees incurred by the Bank in connection with the enforcement or preservation of
any rights or remedies under this Agreement and any other documents executed in
connection with this Agreement, and in connection with any amendment, waiver,
“workout” or restructuring under this Agreement. In the event of a lawsuit or
arbitration proceeding, the prevailing party is entitled to recover costs and
reasonable attorneys’ fees incurred in connection with the lawsuit or
arbitration proceeding, as determined by the court or arbitrator. In the event
that any case is commenced by or against the Borrower under the Bankruptcy Code
(Title 11, United States Code) or any similar or successor statute, the Bank is
entitled to recover costs and reasonable attorneys’ fees incurred by the Bank
related to the preservation, protection, or enforcement of any rights of the
Bank in such a case. As used in this paragraph, “attorneys’ fees” includes the
allocated costs of the Bank’s in-house counsel.

 

11.7 Set-Off.

 

(a) In addition to any rights and remedies of the Bank provided by law, upon the
occurrence and during the continuance of any event of default under this
Agreement, the Bank is authorized, at any time, to set off and apply any and all
Deposits of the Borrower or any Obligor held by the Bank against any and all
Obligations owing to the Bank. The set-off may be made irrespective of whether
or not the Bank made demand under this Agreement or any guaranty, and although
such Obligations may be contingent or unmatured or denominated in a currency
different from that of the applicable Deposits.

 

(b) The set-off may be made without prior notice to the Borrower or any other
party, any such notice being waived by the Borrower (on its own behalf and on
behalf of each Obligor) to the fullest extent permitted by law. The Bank agrees
promptly to notify the Borrower after any such set-off and application;
provided, however, that the failure to give such notice will not affect the
validity of such set-off and application.

 

(c) For the purposes of this paragraph, “Deposits” means any deposits (general
or special, time or demand, provisional or final, individual or joint) and any
instruments owned by the Borrower or any Obligor which come into the possession
or custody or under the control of the Bank. “Obligations” means all
obligations, now or hereafter existing, of the Borrower to the Bank under this
Agreement and under any other agreement or instrument executed in connection
with this Agreement, and the obligations to the Bank of any Obligor.

 

11.8 One Agreement.

This Agreement and any related security or other agreements required by this
Agreement, collectively:

 

(a) represent the sum of the understandings and agreements between the Bank and
the Borrower concerning this credit;

 

(b) replace any prior oral or written agreements between the Bank and the
Borrower concerning this credit; and

 

(c) are intended by the Bank and the Borrower as the final, complete and
exclusive statement of the terms agreed to by them.

In the event of any conflict between this Agreement and any other agreements
required by this Agreement, this Agreement will prevail. Any reference in any
related document to a “promissory note” or a “note” executed by the Borrower and
dated as of the date of this Agreement will be deemed to refer to this
Agreement, as now in effect or as hereafter amended, renewed, or restated.

 

22



--------------------------------------------------------------------------------

11.9 Indemnification.

The Borrower will indemnify and hold the Bank harmless from any loss, liability,
damages, judgments, and costs of any kind relating to or arising directly or
indirectly out of (a) this Agreement or any document required hereunder, (b) any
credit extended or committed by the Bank to the Borrower hereunder, and (c) any
litigation or proceeding related to or arising out of this Agreement, any such
document, or any such credit. This indemnity includes but is not limited to
attorneys’ fees (including the allocated cost of in-house counsel). This
indemnity extends to the Bank, its parent, subsidiaries and all of their
directors, officers, employees, agents, successors, attorneys, and assigns. This
indemnity will survive repayment of the Borrower’s obligations to the Bank. All
sums due to the Bank hereunder will be obligations of the Borrower, due and
payable immediately without demand.

 

11.10 Notices.

Unless otherwise provided in this Agreement or in another agreement between the
Bank and the Borrower, all notices required under this Agreement must be
personally delivered or sent by first class mail, postage prepaid, or by
overnight courier, to the addresses on the signature page of this Agreement, or
sent by facsimile to the fax numbers listed on the signature page, or to such
other addresses as the Bank and the Borrower may specify from time to time in
writing. Notices and other communications will be effective (i) if mailed, upon
the earlier of receipt or five (5) days after deposit in the U.S. mail, first
class, postage prepaid, (ii) if telecopied, when transmitted, or (iii) if
hand-delivered, by courier or otherwise (including telegram, lettergram or
mailgram), when delivered.

 

11.11 Headings.

Article and paragraph headings are for reference only and do not affect the
interpretation or meaning of any provisions of this Agreement.

 

11.12 Counterparts.

This Agreement may be executed in as many counterparts as necessary or
convenient, and by the different parties on separate counterparts each of which,
when so executed, must be deemed an original but all such counterparts will
constitute but one and the same agreement.

 

11.13 Borrower Information; Reporting to Credit Bureaus.

The Borrower authorizes the Bank at any time to verify or check any information
given by the Borrower to the Bank, check the Borrower’s credit references and
obtain credit reports. The Borrower agrees that the Bank has the right at all
times to disclose and report to credit rating agencies such information
pertaining to the Borrower as is consistent with the Bank’s policies and
practices from time to time in effect.

[Balance of page is intentionally left blank.]

 

23



--------------------------------------------------------------------------------

This Agreement is executed as of the date stated at the top of the first page.

 

Bank of America, N.A.     Super Micro Computer, Inc. By   /s/ Thomas R.
Sullivan                         By   /s/ Howard Hideshima                    

Name: Thomas R. Sullivan

Title: Senior Vice President

   

Typed Name: Howard Hideshima

Title: Chief Financial Officer

Address where notices to

the Bank are to be sent:

   

Address where notices to

the Borrower are to be sent:

Bank of America, N.A.

Attention: Tom Sullivan

530 Lytton Avenue

Palo Alto, CA 94301-1539

   

Super Micro Computer, Inc.

Attention: Legal Department

980 Rock Avenue

San Jose, California 95131

Facsimile: (650) 798-1148

   

Telephone: (408) 503-8000

Facsimile: (408) 503-8033

Federal law requires Bank of America, N.A. (the “Bank”) to provide the following
notice. The notice is not part of the foregoing agreement or instrument and may
not be altered. Please read the notice carefully.

USA PATRIOT ACT NOTICE

Federal law requires all financial institutions to obtain, verify and record
information that identifies each person who opens an account or obtains a loan.
The Bank will ask for the Borrower’s legal name, address, tax ID number or
social security number and other identifying information. The Bank may also ask
for additional information or documentation or take other actions reasonably
necessary to verify the identity of the Borrower, guarantors or other related
persons.

 

S-1



--------------------------------------------------------------------------------

Exhibit A

Form of Compliance Certificate

 

A-1



--------------------------------------------------------------------------------

Exhibit A

COMPLIANCE CERTIFICATE

This Compliance Certificate (the “Certificate”) is delivered pursuant to the
Loan Agreement dated as of June 17, 2010 (together with all amendments and
modifications, if any, from time to time made thereto, the “Loan Agreement”),
between Super Micro Computer, Inc., a Delaware corporation (“Borrower”), and
Bank of America, N.A (“Bank”). Unless otherwise defined, terms used herein
(including the exhibits hereto) have the meanings provided in the Loan
Agreement.

Borrower hereby certifies and warrants that:

As of                                 ,                     :

Unless specifically noted below, Borrower was not in default of any of the
provisions of the Loan Agreement during the period to which this Certificate
relates, including but not limited to:

 

  1. Representations and Warranties provisions.

 

  2. Covenants provisions, such as:

 

  a. Financial Information, in form and substance provided for, appropriately
signed and presented as agreed.

 

  b. Financial Covenants provided for in the agreement (e.g. Profitability,
Funded Debt to EBITDA Ratio, Interest Coverage Ratio, and Unencumbered Liquid
Assets).

 

  c. Use of proceeds provisions.

 

  d. Provisions for notices, including notices pertaining to defaults, lawsuits,
material adverse change, contingent liabilities and governmental or regulatory
actions.

 

  e. Insurance provisions.

 

  f. Subsidiary Concentration.

 

  g. Additional Negative Covenants provisions including asset disposition,
change of ownership and engaging in substantially different business activities.

 

  3. Provisions constituting Defaults, including but not limited to: Failure to
Pay, False Information, Bankruptcy, Receivers, Government Action, Material
Adverse Change and Cross-default.

Borrower was in default of the following provisions of the Loan Agreement during
the period to which this Certificate relates:

 

  [    ] None.

 

  [    ] Describe:                                          
                                         
                                         
                                                                              

IN WITNESS WHEREOF, the undersigned has executed and delivered this certificate,
this                  day of                         , 20        .

 

SUPER MICRO COMPUTER, INC. By:   /s/ Howard Hideshima

Name:   Howard Hideshima Title:   CFO

 

1



--------------------------------------------------------------------------------

FUNDED DEBT TO EBITDA EXHIBIT

 

     Period ending                      Funded Debt to EBITDA Ratio*   

1.      Funded Debt

  

A.     Outstanding liabilities for borrowed money and other interest bearing
liabilities, including current and long term debt:

   $                     

B.     Non-current portion of Subordinated Liabilities:

   $                     

C.     Subtotal 1(C) = 1(A) MINUS1(B):

   $                     

2.      EBITDA

  

A.     Net income:

   $                     

B.     Income from discontinued operations and extraordinary items:

   $                     

C.     Loss from discontinued operations and extraordinary items:

   $                     

D.     Subtotal 2(D) = 2(A) MINUS 2(B) PLUS 2(C):

   $                     

E.     Income taxes:

   $                     

F.     Interest expense:

   $                     

G.     Depreciation, depletion and amortization:

   $                     

H.     Subtotal 2(H) = 2(D) PLUS 2(E) PLUS 2(F) PLUS 2(G):

   $                     

Funded Debt to EBIDTA ratio = Subtotal 1(C) / Subtotal 2(H) =   
            :        

Minimum required Funded Debt to EBITDA ratio:

   2.0:1.0

“Subordinated Liabilities” means liabilities subordinated to the Borrower’s
obligations to the Bank in a manner acceptable to the Bank in its sole
discretion.

 

* Calculate on a consolidated basis.

 

2



--------------------------------------------------------------------------------

INTEREST COVERAGE RATIO EXHIBIT

 

     Period ending                           Interest Coverage Ratio*   

1.      EBITDA

  

A.     Net income:

   $                     

B.     Income from discontinued operations and extraordinary items:

   $                     

C.     Loss from discontinued operations and extraordinary items:

   $                     

D.     Subtotal 2(D) = 2(A) MINUS 2(B) PLUS 2(C):

   $                     

E.     Income taxes:

   $                     

F.     Interest expense:

   $                     

G.     Depreciation, depletion and amortization:

   $                     

H.     Subtotal 1(H) = 1(D) PLUS 1(E) PLUS 1(F) PLUS 1(G):

   $                     

2.      Interest Expense

  

A.     Interest expense:

   $                     

Interest Coverage Ratio (Subtotal 1(1-1) / 2(A)):                :        
Maximum allowed ratio:    3.0:1.0

 

*  Calculate on a consolidated basis.

  

 

3



--------------------------------------------------------------------------------

UNENCUMBERED LIQUID ASSETS EXHIBIT

 

 

 

 

   Period ending                      Unencumbered Liquid Assets    Borrower
owns the following:   

A. Cash or cash equivalents held in the United States

   $                      B. United States Treasury or governmental agency
obligations which constitute full faith and credit of the United States of
America    $                    

C. Commercial paper rated P-1 or A1 by Moody’s or S&P, respectively

   $                    

D. Medium and long-term securities rated investment grade by one of the rating
agencies described in C above

   $                    

E. Eligible Stocks

   $                    

F. Mutual funds quoted in The Wall Street Journal which invest primarily in the
assets described in A-E above

   $                    

TOTAL

   $                    

Minimum required amount of Unencumbered Liquid Assets:

   $30,000,000

“Unencumbered Liquid Assets” means the above assets (excluding assets of any
retirement plan) which are held in the United States and (i) are not the subject
of any lien, pledge, security interest or other arrangement with any creditor to
have his claim satisfied out of the asset (or proceeds thereof) prior to the
general creditors of the owner of the asset, and (ii) may be converted to cash
within 5 days.

“Eligible Stocks” includes any common or preferred stock which (i) is not
subject to statutory or contractual restrictions on sales, (ii) is traded on a
U.S. national stock exchange, including the Global or Global Select tier of
NASDAQ and (iii) has, as of the close of trading on the applicable exchange
(excluding after hours trading), a per share price of at least $15.

 

4